         Case 2:19-cv-01530-CRE Document 51 Filed 08/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

KENNETH J. KONIASJR.,                              )
                                                   )
                Plaintiff,                         )               2:19-CV-01530-CRE
                                                   )
        vs.                                        )
                                                   )
PA DEPARTMENT OF CORRECTIONS,                      )
DONALD COLLINGS, LAWRENCE B.                       )
                                                   )
LEWIS, BETH RUDZIENSKI, DEBRA A.                   )
HAWKINBERRY, MARK V. CAPOZZA,                      )
FRANK SALVAY, JOHN E. WETZEL,                      )
LOIS ALLEN,                                        )
                                                   )
                Defendants,                        )
                                                   )

                                                ORDER

       AND NOW, this 25th day of August, 2021, upon consideration of Defendants’ motion to

dismiss (ECF No. 41), it is HEREBY ORDERED that said motion is granted in part and denied in

part. Defendants’ motion is denied with respect to Plaintiff’s ADA claim as it applies to Defendant

DOC only and granted in all other respects.

       Defendant DOC shall file an answer by September 8, 2021.



                                              BY THE COURT:

                                              s/Cynthia Reed Eddy
                                              Chief United States Magistrate Judge
